          Case 1:20-cv-10678-MKV Document 7 Filed 02/23/21 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 
 CHRISTIAN SANCHEZ, on behalf of himself and all others
 similarly situated,

                           Plaintiff,
                                                                         1:20-cv-10678-MKV
                             -against-                                 ORDER OF DISMISSAL
 RIVIAN AUTOMOTIVE, LLC,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 6]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

March 25, 2021. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
                                                     _ ______
                                                     __     ___________
                                                            __        __________
                                                                      __       _ ____________
                                                                                           _ _
Date: February 23, 2021                              MARY YK KAY
                                                               AY VVYSKOCIL
                                                                    YSKOCI
                                                                    YS        CIL
                                                                              CI L
      New York, NY                                   United
                                                          d States District
                                                                    issttrict Judge
                                                            States Di
